NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                   Argued May 31, 2013
                                   Decided July 2, 2014

                                           Before

                              JOEL M. FLAUM, Circuit Judge 

                              DANIEL A.  MANION, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

Nos. 12‐3120, 12‐3258, 12‐3322, 12‐3654         On Petitions for Review and Cross‐
                                                Applications for Enforcement of Orders
BIG RIDGE, INC. &                               of the National Labor Relations Board. 
FTS INTERNATIONAL PROPPANTS, LLC,
             Petitioners, Cross‐                Nos. 14‐CA‐30379, 14‐CA‐30406, 14‐RC‐
             Respondents,                       12824, 30‐CA‐82116, 30‐RC‐6783

       v.

NATIONAL LABOR RELATIONS BOARD, 
           Respondent, Cross‐
           Petitioner.

                                          O R D E R

    Big Ridge, Inc. and FTS International Proppants, LLC lost unrelated cases before the
National Labor Relations Board. Petitioners argued that the Board lacked a quorum at the
time it issued decisions in their cases, see 29 U.S.C. § 153(b), because three of the Board’s
five  members—Sharon  Block,  Richard  Griffin,  and  Terence  Flynn—were  improperly
appointed under the Recess Appointments Clause of the Constitution. 
Nos. 12‐3120, 12‐3258, 12‐3322, 12‐3654                                                 Page 2

    In NLRB v. Noel Canning, No. 12–1281 (June 26, 2014), the U.S. Supreme Court held these
three appointments invalid because “when the appointments … took place, the Senate was
in the midst of a 3‐day recess. Three days is too short a time to bring a recess within the
scope of the Clause. Thus we conclude that the President lacked the power to make the
recess appointments here at issue.” Slip op. at 2. 
   As  “in  the  absence  of  a  lawfully  appointed  quorum,  the  Board  cannot  exercise  its
powers,” Noel Canning, slip op. at 3 (citing New Process Steel, L.P. v. NLRB, 560 U.S. 674,
687–88 (2010)), we GRANT the petitions for review and VACATE the Board’s orders in both
cases. We also DENY the cross‐petitions of the Board for enforcement of its orders.